Citation Nr: 0700575	
Decision Date: 01/09/07    Archive Date: 01/17/07	

DOCKET NO.  06-06 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a disorder 
manifested by fatigue. 

2.  Entitlement to an increased evaluation for coronary 
artery disease, status post bypass grafts, with a history of 
a myocardial infarction, currently evaluated at 10 percent.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin that denied the benefits sought on 
appeal.  The veteran, who had active service from November 
1953 to November 1955, appealed that decision to the BVA, and 
the case was referred to the Board for appellate review.


FINDINGS OF FACT

1.  The veteran is not shown to have a disorder manifested by 
fatigue.  

2.  The veteran's heart disability is not shown to manifest a 
workload greater than five METs (metabolic equivalent), but 
not greater than 7 METs resulting in dyspnea, fatigue, 
angina, dizziness or syncope, or evidence of cardiac 
hypertrophy or dilation on electrocardiogram, echocardiogram 
or X-ray.


CONCLUSION OF LAW

1.  A disorder manifested by fatigue was not incurred in or 
aggravated during active service, nor is one proximately due 
to or the result of a service connected disease or injury.  
38 U.S.C.A. §§ 1110, 1131, 1154, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2006).

2.  The criteria for an evaluation in excess of 10 percent 
for coronary artery disease, status post bypass grafts, with 
a history of a myocardial infarction, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.104, Diagnostic Codes 7005-7017 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the veteran dated in July 2004 and December 2004.  While this 
notice does not provide any information concerning the 
evaluation or the effective date that could be assigned 
should service connection or an increased evaluation be 
granted, Dingess v. Nicholson, 19 Vet. App. 473 (2006), since 
this decision affirms the RO's decisions, the veteran is not 
prejudiced by the failure to provide him that further 
information.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have been kept appraised 
of the RO's actions in this case by way of the Statement of 
the Case, and been informed of the evidence considered, the 
pertinent laws and regulations and a rationale for the 
decision reached in denying the claims.  The veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the veteran's appeal.  



Service Connection Claim

The veteran essentially contends that he has a chronic 
fatigue disorder that is causally or etiologically related to 
his service-connected disabilities, and more specifically, to 
his service-connected cardiovascular disease and the 
medication given for treatment of that disability.  Under VA 
laws and regulations, service connection will be granted if 
it is shown that a veteran has a disability resulting from an 
injury or disease contracted in the line of duty, or for 
aggravation of a preexisting injury or disease.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Furthermore, a 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that a disease was incurred in service.  
38 C.F.R. § 3.303(d).  Generally, to prove service connection 
the record must contain:  (1) Medical evidence of a current 
disability, (2) medical evidence or in certain circumstances, 
lay testimony, of an inservice incurrence or aggravation of 
an injury or disease, and (3) medical evidence of a nexus 
between any current disability and the inservice disease or 
injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).  

A review of the evidence of record discloses that the 
veteran's service medical records contain no evidence of a 
fatigue disorder during service.  This would be expected 
given the veteran's contentions that a fatigue disorder arose 
as a result of his service-connected cardiovascular disease 
and treatment he received for that disability.

Further review, however, fails to disclose that the veteran 
has a fatigue disorder that is causally or etiologically 
related to a service-connected disability or to medication he 
takes for treatment of that disability.  The Board does 
acknowledge that VA treatment records and examination reports 
note the veteran's complaints of fatigue, but those records 
do not diagnose the veteran as having an independent 
disability manifested by fatigue.  For example, the veteran 
reported that he frequently felt fatigued at the time of 
January 2005 mental health clinic treatment and complaints of 
fatigue were recorded at the time of VA examinations 
performed in August 2005.  

Nevertheless, a review of the medical evidence fails to 
demonstrate that the veteran has been diagnosed as having a 
fatigue disorder, and it appears that the veteran's fatigue 
symptomatology is due to other diagnosed disorders.  For 
example, the diagnostic criteria used to evaluate the 
severity of the veteran's service-connected heart disease 
includes fatigue as one of the symptoms contemplated for 
evaluations ranging from 10 to 100 percent.  See 38 C.F.R. 
§ 4.104, Diagnostic Codes 7005 and 7017.  Therefore, in the 
absence of medical evidence which demonstrates that the 
veteran has a fatigue disorder, and that such a disorder is 
causally or etiologically related to service or to a service-
connected disability, the Board finds that the medical 
evidence is against the veteran's claim for service 
connection for a fatigue disorder.  

Given the medical evidence against the claim, for the Board 
to conclude that the veteran has a fatigue disorder that is 
related to service or to a service connected disability would 
be speculation, and the law provides that service connection 
may not be based on resort to speculation or remote 
possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 
30, 33 (1993).  Simply put, in the absence of a present 
disability that is related to service or to a service 
connected disability, a grant of service connection is 
clearly not supportable.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).

The veteran was advised of the need to submit medical 
evidence demonstrating a current fatigue disorder and a nexus 
between a current disability and service or to a service 
connected disability in letters from the RO to him, but he 
has failed to do so.  A claimant has the responsibility to 
present and support a claim for benefits under laws 
administered by the VA, 38 U.S.C.A. § 5107(a), and the 
veteran was clearly advised of the need to submit medical 
evidence of a current disorder and a relationship between the 
current disorder and service or to a service connected 
disability.  While the veteran is clearly of the opinion that 
he has a fatigue disorder that is related to his service 
connected heart disability, as a lay person, the veteran is 
not competent to offer an opinion that requires specialized 
training, such as the etiology of a medical disorder.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Accordingly, the Board concludes that service connection for 
residuals of a disorder manifested by fatigue is not 
established.  


Increased Rating Claim

The veteran essentially contends that the current evaluation 
assigned for his heart disability does not accurately reflect 
the severity of that disability.  Disability evaluations are 
determined by evaluating the extent to which a veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, 
including employment, by comparing the symptomatology with 
the criteria set forth in the Schedule for Rating 
Disabilities.  The percentage ratings represent, as far as 
can practicably be determined, the average impairment in 
earning capacity resulting from such diseases and injuries 
and the residual conditions in civilian life.  Generally, the 
degree of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity to 
the several grades of disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate Diagnostic Codes identify the 
various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  While the veteran's 
entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established and an increase in the disability 
rating is at issue, it is a present level of disability that 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  

By way of background, a rating decision dated in February 
2000 granted service connection for arteriosclerotic heart 
disease, status post myocardial infarction and assigned a 
10 percent evaluation under Diagnostic Code 7006-7005.  The 
10 percent evaluation has remained in effect since that time, 
but the March 2005 rating decision currently on appeal 
utilized Diagnostic Code 7005-7017 in affirming the currently 
assigned 10 percent evaluation.

At this point, the Board notes that the diagnostic criteria 
for Diagnostic Code 7005, for arteriosclerotic heart disease 
or coronary artery disease, for Diagnostic Code 7006, for 
myocardial infarction, and for Diagnostic Code 7017, for 
coronary bypass surgery, are identical.  Under those 
Diagnostic Codes, a 10 percent evaluation is for assignment 
when a workload of greater than 7 METs, but not greater than 
10 METs results in dyspnea, fatigue, angina, dizziness or 
syncope, or continuous medication required.  The next higher 
30 percent evaluation contemplates a workload of greater than 
5 METs, but not greater than 7 METs resulting in dyspnea, 
fatigue, angina, dizziness or syncope, or evidence of cardiac 
hypertrophy or dilation on electrocardiogram, echocardiogram 
or X-ray.  

However, after reviewing the evidence of record, the Board 
finds that the veteran does not meet the criteria for the 
next higher 30 percent evaluation.  In this regard, a 
treadmill exercise test performed in July 2004 showed the 
veteran attained a workload of 8 METs.  There was also no 
evidence of cardiac hypertrophy or dilation.  While there was 
no subsequent formal testing with METs values, treadmill 
walking performed in January 2006 showed the veteran walked 
for 40 minutes and that he tolerated the therapy session well 
and X-rays taken in January 2006 showed the heart was not 
enlarged.

Based on this record, the Board finds that entitlement to a 
higher evaluation for the veteran's heart disease is not 
warranted.  Simply put, the veteran is not shown to meet the 
schedular criteria compensated for the next higher 30 percent 
evaluation.  In particular, testing has not shown that the 
veteran had a workload of between 5 and 7 METs or that he had 
evidence of cardiac hypertrophy or dilation on 
electrocardiogram, echocardiogram or X-rays.  In the absence 
of such clinical findings, an evaluation in excess of the 
currently assigned 10 percent evaluation is not established.  



ORDER

Service connection for a disorder manifested by chronic 
fatigue is denied.  

An evaluation in excess of 10 percent for coronary artery 
disease, status post bypass grafts, with a history of a 
myocardial infarction is denied.



	                        
____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


